Citation Nr: 1631746	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  14-11 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a bilateral hip disorder.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to an initial rating in excess of 30 percent for pain disorder (claimed as posttraumatic stress disorder).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty with the Army Reserves from August 8, 1966 to December 21, 1966.  He had additional Reserve service, which included active duty for training May 30, 1970 to June 12, 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  At that time the RO granted service connection for pain disorder, with a 30 percent disability rating (effective March 24, 2009) and denied service connection for the remaining claims.

In June 2011 and November 2012, the RO continued the 30 percent disability rating for pain disorder.  

In February 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.  

The issues of entitlement to service connection for the hips and knees and an increased rating for pain disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by the Veteran's active duty military service, or develop secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
VA's duty to notify was satisfied by a December 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Relevant to the duty to assist, the AOJ obtained and considered  the Veteran's service treatment records as well as post-service VA, Social Security Administration (SSA), and private treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

The duty to assist under 38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is necessary to obtain an examination to make a decision in the case.  Factors to consider in determining whether an examination is necessary include whether there is evidence of a current disability, and whether there is evidence that the disability may be associated with the appellant's military service or another service-connected disability but there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board finds that examination is not necessary to decide the claim for service connection for sleep apnea.  As will be explained herein, there is no competent or credible evidence to indicate that sleep apnea that began in service or developed due to an automobile accident, as claimed by the Veteran.  Therefore, the Board finds that a VA examination and/or opinion is not necessary.  

Additionally, in February 2016, the Veteran set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the Veteran's in-service experiences he alleges resulted in his sleep apnea, to include that it developed from his spine stretching during his in-service automobile accident, and that sleep problems developed around that time.   Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Service Connection Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). The Board notes that the Veteran's ACDUTRA periods of service occurred included the June 1970 date of his vehicle accident.  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Inasmuch as the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

III. Factual Background and Analysis

The Veteran has a current diagnosis of sleep apnea.  (June 2014 VA medical record).  As such, the question before the Board is whether it is etiologically related to his June 1970 automobile accident, which is the Veteran's contention.

The Veteran contends that following a June 1970 jeep accident, while he was on active duty training, he developed sleep apnea.  During his February 2016 Board hearing, he reported that it developed because "my spine being stretched out like an accordion... [sleep apnea] developed like...arthritis [did] into the...bones."  He further reported "I catch myself all the time breathing very shallow... my wife would tell me that she thought we, when it first, when she first start noticing it, she thought I'd died in the bed... ever since '74."  The Veteran later corrected that symptoms were first noticed in 1971.  

During the February 2016 Board hearing, the Veteran described the accident as "I was stopped at a red light...on an incline. And, um, uh, the light turned green and I'd taken off in my jeep" and that the car behind him "ran into the back of me...when my engine died."  Prior to being hit, he had "just latched onto the steering wheel and, uh, uh, the force was sufficient enough where it dislodged my arms from the steering wheel... I was risen up above and, and my knees hit the bottom of the steering wheel. And my, uh, spine, it just stretched out like an accordion."  He then indicated that he was "knocked me unconscious... Probably only two seconds, and the next thing I remember, I was out of, out of my vehicle. And, uh, I went to the emergency room."  

The official June 1970 accident report of the incident described it as both vehicles having been at a stop, but that when the Veteran started to move again, his engine stopped and the second, civilian car struck the Veteran's vehicle from behind.  The other driver was charged with following too closely.  The police officer found that the Veteran appeared to be in normal physical condition and drove the vehicle away.

To the extent that the Veteran is claiming service connection as secondary to a back disorder (which he claims was developed due to the June 1970 automobile accident), service connection is not warranted.  The Veteran is not service-connected for a back disorder.  (April 2006 Board decision, February 2015 rating decision).  As such, service connection cannot be granted as secondary to a non-service-connected disorder.  38 C.F.R. § 3.310(a).

To the extent that he is claiming service connection on a direct basis, because it developed during his 13 days of ACDUTRA, essentially as directly due to his June 1970 automobile accident, the evidence of record does not support such a contention.  The only evidence supportive of his claim is his February 2016 Board hearing report of shallow breathing and sleep problems starting in 1971.  

The Board notes that even if such symptoms began in 1971, they would have begun after last period of active service.  However, as the Veteran may have been in error with the year, and meant to indicate that it started shortly after the June 1970 automobile accident, the Board will also consider such a possibly implied report.  

The Board does not find the Veteran's reports of breathing difficulty and sleep problems essentially immediately after the June 1970 incident to be credible.  The record is silent as to any complaints of, or treatment for, a sleep disorder or sleep complaints for decades following service.  Furthermore, the record is silent as to any breathing complaints for years following the June 1970 accident.

Service treatment records do not document any complaints of, or treatment for, a sleep disorder.  In an October 1970 report of medical history, following the June 1970 accident, the Veteran specifically denied sinusitis, asthma, and shortness of breath, as well as, frequent trouble sleeping.  The examiner found no sinus, mouth, throat, chest, or lung abnormalities.  

The first record, associated with the claims file, of breathing problems was over a decade following the incident.  A December 1980 Esperanza Intercommunity Hospital record for fever treatment.  The examiner found no upper respiratory infection, but noted that the Veteran complained of mild shortness of breath.  The examiner noted that that the Veteran had smoked up to 3 packs of cigarettes per day, and reported that he had stopped smoking over the last 1.5 years.  A later January 1981 record showed some tightness in the-chest for four days on and off.  The examiner found no dyspnea.  

A February 1981 Esperanza Intercommunity Hospital record noted a finding that the Veteran had post, nasal drip for about 5 years and no nasal obstruction or sinus pain.  There was no difficulty swallowing.  There was expectoration and dyspnea going up hills for the past two years.  The examiner found that the tongue and throat were normal.  The February 1981 record makes clear that the Veteran only reported having dyspnea over the last two years (approximately 8 years after the 1970 incident) and even then, only when going up hills - it was not constant, but only occurred on physical effort.  

Additionally, during a December 1975 VA examination, the Veteran specifically reported that he sleeps well.  Similarly, decades later in a September 1996 SSA record, the R.B. Cherry Clinic for Preventive Medicine noted that the Veteran specifically reported sleeping well at night.

The Board finds such past reports to the Veteran's medical providers to be more credible than his more recent reports of shallow breathing and sleep problems developing around the time of his 1970 auto accident.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care"). 

In this case, the Veteran's recent statements reporting a long history of symptoms of sleep problems are also contradicted by past records in which he appears to have reported all of his existing medical conditions without mentioning any problems related to his breathing or sleeping.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  In particular, the Veteran's SSA records from the 1980s and 1990s list numerous medical complaints, but nothing related to the currently claimed decision.  Based upon the language and context of the past record, the Board finds that the Veteran was reporting all the disabilities/medical conditions/symptoms that he was experiencing at that time.  Therefore, his failure to report any complaints of sleep problems for years after service is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.

As there is no credible or competent medical evidence supportive of the Veteran's claim, the preponderance of the evidence is against the claim, and the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for sleep apnea is denied.  



ORDER

Service connection for sleep apnea is denied.


REMAND

The Veteran contends that his service-connected pain disorder is more severe than his current 30 percent disability rating.  He further contends that he currently has bilateral hip and knee disorders from his June 1970 automobile accident, which occurred while he was on active duty training (ACDUTRA).  

In September 2015, the AOJ obtained VA examinations, which included evaluation of the Veteran's hips and knees.  The Board first notes that the AOJ has not considered the examination in conjunction with the service connection claims.  Rather, the AOJ last issued a supplemental statement of the case associated in November 2014.  The AOJ should consider all evidence associated with the record since November 2014.  If the claims are not fully granted, the issuance of a supplemental statement of the case (SSOC) is required.  See 38 C.F.R. § 19.31.  

Furthermore, the September 2015 VA examiner failed to provide an opinion as to the etiology of the Veteran's hip disorders.  Additionally, in this case, the June 1970 accident report does indicate on page 1 of the report, in the "Vehicle" section, the civilian's "Speed Before Accident" is recorded as "10 mph."  The Veteran's "Speed Before Accident" is recorded at "0 mph."  The accident report also indicates that after the Veteran and the other vehicle had been stopped, the Veteran started his car and his engine stopped, leading to the civilian vehicle (which had also started) to hit the back of the Veteran's vehicle.

As to the increased rating claim, to ensure that the record includes sufficient medical evidence to properly evaluate the pain disorder claim, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board also notes that the April 2013 VA examination had some inconsistencies.  For example, it indicated that the Veteran's only diagnosis was pain disorder associated with both psychosocial factors and a general medical condition, but then noted outside diagnoses of major depressive disorder and anxiety disorder.  An adequate VA examination is necessary.

The Board also notes that the Veteran receives VA treatment.  Therefore, while on remand, all unassociated VA treatment records should be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain all unassociated VA treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all records and/or responses have been associated with the claims file, the claims file and a full copy of this REMAND must be made available to an appropriate physician to render a medical opinion on the remaining claims of (i) bilateral knee and (ii) bilateral hip disorders.  

The physician shall note in the medical opinion that the claims folder and the REMAND have been reviewed.  The provider must review the entirety of the claims file (in particular, the Veteran's service treatment records, the June 1970 accident report, prior VA examinations and medical records, SSA records, and private medical records).  

The need for an additional examination of the Veteran is left to the discretion of the physician selected to write the addendum opinion.  (If any opinion/examination is deemed necessary by a specialist, such as an orthopedist, such an examination should be scheduled and the specialist should be asked to address the same questions).

The VA medical opinion provider should offer an opinion on the following:

(a) Does the Veteran currently have (i) right and/or left hip disorder(s) and/or (ii) right and/or left knee disorder(s)?  If so, please note the diagnosed disorder(s).

(b)  Is it at least as likely as not that a (i) right and/or left hip disorder(s) and/or (ii) right and/or left knee disorder(s) developed during, was incurred in, or was caused by the Veteran's active duty for training service (May 30, 1970 to June 12, 1970 - to specifically include the June 1970 automobile accident described in the body of the remand and for which a June 1970 accident report is associated with the claims file)?  

The examiner should also consider the Veteran's reports of chronic and intermittent pain since that time.  (February 2016 Board hearing).

(c)  Is it at least as likely as not that any currently diagnosed arthritis (if found) developed due to, or as a result of any event or incident that occurred during the Veteran's active duty training service (i.e., June 12, 1970, vehicle accident)?  The examiner should indicate whether the type and degree of any arthritis findings shown on examination are consistent with arthritis having developed back in 1970.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  After obtaining all outstanding records, the AOJ should afford the Veteran an appropriate VA examination to determine the current nature and severity of his pain disorder.  

All necessary special studies or tests including psychological testing and evaluation are to be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. The entire claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with conducting the examination of the Veteran.

The examiner's findings should determine: 

a) What are the symptoms and deficiencies that result from the Veteran's service-connected pain disorder? 

b) What is the level of the Veteran's occupational and social impairment? 

c) What Global Assessment of Functioning (GAF) score consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorder (DSM-IV), representing impairment due solely to the Veteran's PTSD is appropriate?  

d) What does the assigned GAF score represent? and

e) What is the extent of any functional impairment, and its effect on employability, caused solely by the service-connected disability?

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - to specifically include ALL evidence associated with the claims folder since the November 2014 supplemental statement of the case.   If a benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


